Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-149182 Commission on April 17, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. 1 [X] Post-Effective Amendment No. [ ] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, CT 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, CT 06095-4774 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 28, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS FIRSTLINE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 28, 2008, to the Prospectus Dated April 28, 2008 This Supplement adds certain information to your Prospectus, dated April 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. Page 2 of 2 April 2008 FIRSTLINE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management Company · Are subject to specified fees and charges. · Columbia Management Advisors, LLC The Policy Value · Directed Services LLC · Is the sum of your holdings in the fixed account, the variable account and · Evergreen Investment Management the loan account. Company, LLC · Has no guaranteed minimum value under the variable account. The value · Fidelity Management & Research Co. varies with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed · ING Clarion Real Estate Securities L.P. account. · ING Investment Management Advisors, B.V. · Is subject to specified fees and charges including possible surrender · ING Investment Management Co. charges. · J.P. Morgan Investment Management Inc. Death Benefit Proceeds · Julius Baer Investment Management, LLC · Are paid if your policy is in force when the insured person dies. · Legg Mason Capital Management, Inc. · Are calculated under your choice of options: · Lehman Brothers Asset Management Option 1  the base death benefit is the greater of the amount of base LLC insurance coverage you have selected or your policy value multiplied · Marsico Capital Management, LLC by the appropriate factor from the definition of life insurance factors · Massachusetts Financial Services Company described in Appendix A; or · Morgan Stanley Investment Management, Option 2  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus the policy value or your · Neuberger Berman, LLC policy value multiplied by the appropriate factor from the definition of · Neuberger Berman Management Inc. life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management Company outstanding loan and accrued loan interest and unpaid fees and charges. LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · We pay compensation to broker/dealers whose registered representatives · UBS Global Asset Management (Americas) Inc. sell the policy. See Distribution of the Policy , page 76 , for further · Wells Capital Management, Inc. information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the FirstLine II variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 59 The Policys Features and Benefits 3 TAX CONSIDERATIONS 61 Factors You Should Consider Before Purchasing a Tax Status of the Company 61 Policy 6 Tax Status of the Policy 62 Fees and Charges 8 Diversification and Investor Control THE COMPANY, THE VARIABLE ACCOUNT Requirements 63 AND THE FIXED ACCOUNT 13 Tax Treatment of Policy Death Benefits 63 Security Life of Denver Insurance Company 13 Distributions Other than Death Benefits 64 The Investment Options 15 Other Tax Matters 66 DETAILED INFORMATION ABOUT THE ADDITIONAL INFORMATION 69 POLICY 19 General Policy Provisions 69 Underwriting 20 Distribution of the Policy 76 Purchasing a Policy 20 Legal Proceedings 79 Fees and Charges 26 Financial Statements 80 Death Benefits 35 APPENDIX A A-1 Additional Insurance Benefits 42 APPENDIX B B-1 Policy Value 47 APPENDIX C C-1 Special Features and Benefits 50 MORE INFORMATION IS AVAILABLE. Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 47 Fixed Account Value 47 Segment or Coverage Segment 35 Loan Account 5 Surrender Value 4 Loan Account Value 49 Valuation Date 48 Monthly Processing Date 29 Variable Account 4 Net Premium 3 Variable Account Value 47 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com FirstLine II 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. See Premium · You cannot pay additional premiums after age 100. Payments, page 22. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct tax charges and a sales charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain page 25. states may allow more than ten days. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. See Allocation of Net Premium, page 24. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option is in See Death Benefits , effect when the insured person dies. page 35. · There are two or three death benefit options available under your policy, depending on which policy you own and when it was delivered: Option 1  the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 2  the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 100, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 100 th birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loan and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. FirstLine II 3 No-Lapse and · Generally, your policy will not lapse as long as your policy value minus any surrender charge Death Benefit and any outstanding loan amount and accrued loan interest (the surrender value) is enough to Guarantees pay the periodic fees and charges when due. · However, during the first three policy years we guarantee that your policy will not lapse, regardless of its surrender value, provided the premiums you have paid minus partial See No-Lapse and withdrawals, loans and accrued loan interest equals or exceeds the minimum annual premium Death Benefit during each of your first three policy years. Guarantees, page 40. · Additionally, a death benefit guarantee is available which provides that the base insurance coverage under the policy will not lapse even if the surrender value is not enough to pay the periodic fees and charges when due. The death benefit guarantee is an automatic benefit. · The death benefit guarantee lasts for the greater of ten policy years or until the insured person reaches age 65. · To keep the death benefit guarantee in force, on any monthly processing date: Your cumulative premium payments minus any partial withdrawals, loans and accrued loan interest, must equal or exceed the sum of guarantee period monthly premium payments to the next monthly processing date; Your policy value minus any loan account value and accrued loan interest (the net policy value) must meet certain diversification requirements. · There is no charge for this benefit. · The death benefit guarantee is subject to state approval and may not be available in some states. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 25. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 42. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Investment · You may allocate your net premiums to the subaccounts of Security Life Separate Account L1 Options (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that invest in See The Investment corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. Options, page 13. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 4.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. FirstLine II 4 Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account. Transfers are, however, subject to any limits, conditions and restrictions that we See Transfers, or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive page 51. Transfers, page 54. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed account Averaging, page 52. values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, certain Rebalancing, conditions on participation in these asset allocation programs. page 53. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your surrender value less the periodic See Loans, page 50. fees and charges to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 4.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at a current annual rate of 4.75%. · Loans reduce your policys death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your surrender value less than $500. See Partial · We currently charge a fee of 2.00% of the amount withdrawn, up to $25 for each partial Withdrawals, page 57. withdrawal. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the insured person. See Surrender, · Your surrender value is your policy value minus any surrender charge and your outstanding page 59. loan amount and accrued loan interest. · Surrender charges apply for the first fourteen years of each segment of base insurance coverage. Surrender charges are level for the first seven years then decrease uniformly each year to zero at the beginning of the fifteenth year. The surrender charge is made up of two parts: an administrative surrender charge and a sales surrender charge. · The administrative surrender charge rates vary by the insured persons age at the time each base insurance coverage segment is established. · The sales surrender charge is based on a percentage of premium we receive. · If you decrease your base insurance coverage, surrender charges are assessed against the policy value. If there are multiple coverage segments, the decrease and surrender charges will be processed on a pro rata basis. FirstLine II 5 Surrenders · If the surrender charge exceeds your net policy value, there will be no proceeds paid to you (continued) upon surrender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · You may reinstate your policy (other than the death benefit guarantee) and riders within five years of lapse if you still own the policy and did not surrender it and the insured person is still See Reinstatement, insurable. page 60. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse unless directed otherwise. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge may exceed the policy value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , Therefore, you should purchase a policy only if you intend and have the financial capability to page 26. keep the policy in force for a substantial period of time. · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date: See Lapse, page 60. The no-lapse guarantee or the death benefit guarantee is not in effect; and Your surrender value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your surrender value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. FirstLine II 6 Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) will Policy , page 20. be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 4.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a life See TAX insurance contract. We believe it is reasonable to conclude that the policy will qualify as a life CONSIDERATIONS, insurance contract. page 61. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Surrender; Partial withdrawals; Lapse; and Loans; Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage than we Policy , page 76. do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. FirstLine II 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 26. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Tax Charges · Each time you make a · 2.50% of each premium payment for state and local taxes. premium payment. · 1.50% of each premium payment for estimated federal income tax treatment of deferred acquisition costs. Sales Charge 1 · Each time you make a Range from premium payment. · 2.25% to 4.25% of each premium payment. Representative insured person · 2.25% of each premium payment. · The representative insured person is age 45. Partial · When you take a · Withdrawal Fee partial withdrawal. Surrender · During the first Administrative Surrender Charge 1 Charge fourteen segment Range from years when you · $2.50 to $6.50 per $1,000 of base insurance coverage. surrender your policy, decrease your base Representative insured person insurance coverage, · $3.50 per $1,000 of base insurance coverage. take a partial · The representative insured person is age 45. withdrawal which decreases your base Sales Surrender Charge insurance coverage or The lesser of: allow your policy to · 50.00% of total premium up to target premium for each segment lapse. without substandard ratings (standard target premium); or · 25.00% of standard target premium; plus 5.00% of total premium in excess of standard target premium during the first seven segment years. Excess · Each time you request · Illustration Fee 2 an illustration after the first each policy year. 1 The sales charge and the administrative surrender charge may vary based on the insured persons age at issue or when a new coverage segment is added. 2 We do not currently assess this charge. FirstLine II 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each day or each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 29. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 3 Cost of Insurance · On each monthly Range from: Charge 4 processing date. · $0.06 to $83.33 per $1,000 of base insurance coverage. Representative insured person · $0.38 per $1,000 of base insurance coverage. · The representative insured person is a male, age 45, and fully underwritten. Mortality & · Daily and included · 0.002% (0.75% annually) of policy value invested in the variable Expense Risk in the daily unit account. Charge 5 value calculation. Policy Charge · On each monthly · $10 per month in policy years 1-3. processing date. Administrative · On each monthly · $3 per month plus $0.025 per $1,000 of base insurance coverage (or Charge 6 processing date. total insurance coverage, if greater). Loan Interest · Accrues daily but is · 4.75% per annum of the amount held in the loan account. Charge due in arrears on each policy anniversary. 3 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The cost of insurance rates vary based on policy duration and the insured persons age, gender, underwriting type and risk class, and they generally increase each year after the first segment year. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The daily mortality and expense risk charge rate has been rounded to the nearest one thousandth of one percent. See Mortality and Expense Risk Charge, page 30, for the daily rate without rounding. 6 The monthly administrative charge is currently capped at $33. FirstLine II 9 Optional Rider Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date for each of the optional rider benefits. See Optional Rider Fees and Charges, page 32. Maximum Guaranteed Charges 7 Charge When Deducted Amount Deducted Additional Insured · On each monthly Range from Rider 8 processing date. · $0.06 to $83.33 per $1,000 of rider benefit. Representative additional insured person · $0.25 per $1,000 of rider benefit. · The representative insured person is a male, age 40, and fully underwritten. Adjustable Term · On each monthly Range from Insurance Rider 8 processing date. · $0.06 to $83.33 per $1,000 of rider benefit. Representative insured person · $0.38 per $1,000 of rider benefit. · The representative insured person is a male, age 45, and fully underwritten. Waiver of Cost of · On the monthly Range from Insurance Rider 8 processing date. · $6.20 to $15.23 per $100 of rider coverage. Representative insured person · $7.43 per $100 of rider coverage. · The representative insured person is age 40, and fully underwritten. Waiver of · On the monthly Range from Specified Premium processing date. · $1.70 to $25.40 per $100 of rider coverage. Rider 8 Representative insured person · $3.00 per $100 of rider coverage. · The representative insured person is age 40, and fully underwritten. 7 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 8 The rates for a particular rider depend on various factors that may include policy duration and the insured persons age, gender, underwriting type and/or risk class. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. FirstLine II 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 32. Minimum Maximum Total Gross Annual Fund Expenses 9 (deducted from fund assets) 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
